Title: Enclosure A: [Statement of the Debt], 30 September 1791
From: Nourse, Joseph,Treasury Department
To: 




Agreeably to the Act of Congress of the 4th. of August 1790, at the Treasury and the several Loan Offices, from the 1st October 1790 to 30th September 1791.



Funded 6 pr Cent Stock Dollars   Cents
Deferred 6 pr Cent Stock Dollars   Cents
Funded 3 pr Cent Stock Dollars   Cents
Total Amount Dollars   Cents


Treasury
5,184,041.41
2,592,018.72
3,973,865.10
11,749,925.23


New Hampshire
191,322.44
95,661.22
147,423.35
434,407. 1


Massachusetts
2,126,062.40
1,063,134.94
1,984,457.41
5,173,554.75


Rhode Island
279,609.72
139,803.55
179,577.71
598,990.98


Connecticut
461,644.31
230,823.38
342,760.99
1,035,228.68


New York
2,204,016. 7
1,102,012.12
1,643,224.96
4,949,253.15


New Jersey
472,728.51
236,358.96
271,749.71
980,837.18


Pennsylvania
1,871,455.80
935,730.39
865,216.21
3,672,402.40


Delaware
26,191.19
13,095.64
16,242.75
55,529.58


Maryland
717,818.71
358,903.15
621,188.48
1,697,910.34


Virginia
453,079.69
226,996.35
343,128.22
1,024,104.26


North Carolina
13,064. 3
6,531.77
9,398.35
28,994.75


South Carolina
135, 366.33
67,682.68
96,060.87
299,109.88


Georgia
40,149.82
20,074.92
37,008.29
97,233. 3



14,177,450.43
7,088,727.79
10,531,303.—
31,797,481.22


The amount of stock funded at the Treasury to 30th. September 1791, has been ascertained with accuracy, but at that time, many subscriptions had been made, which have not yet been adjusted, for want of proper powers of Attorney and other documents. It is therefore, probable, that on settlement of all the loans, the amount ⟨will⟩ be found somewhat different from what is now represented.
The sums funded at the several Loan Offices, it is presumed, are ascertained with accuracy; but as the loans had not been adjusted in all instances, when the returns were made, some immaterial differences will probably hereafter appear.
Joseph Nourse, Register
Treasury DepartmentRegister’s Office, September 30th. 1791.
